Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 1 of 25 PageID #: 1266




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                     SHREVEPORT DIVISION

 ARONICA MYLES                                         CIVIL ACTION NO. 18-799

 VERSUS                                                JUDGE ELIZABETH E. FOOTE

 TPUSA – FHCS, INC.                                    MAGISTRATE JUDGE HORNSBY


                                    MEMORANDUM RULING

         This case arises out of an employee’s claims of racial discrimination and retaliation brought

  against her former employer pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”).

  Now before the Court is a Motion for Summary Judgment filed pursuant to Federal Rule of Civil

  Procedure 56 [Record Document 43] by Defendant TPUSA-FHCS, Inc. (“Defendant”). Plaintiff

  Aronica Myles (“Plaintiff”) has filed an opposition [Record Document 45], and Defendant has filed

  a reply [Record Document 51]. For the reasons discussed below, the Motion for Summary Judgment

  [Record Document 43] is hereby GRANTED in part and DENIED in part. The motion is

  GRANTED as to Plaintiff’s racial discrimination claim, and that claim is DISMISSED WITH

  PREJUDICE. The motion is DENIED as to Plaintiff’s retaliation claim.

                                          BACKGROUND

         Defendant operates inbound and outbound call centers on behalf of its clients and assists

  those clients with “customer care, technical support, and debt collection operations.” Record

  Document 43-4, ¶ 1. Plaintiff was hired on December 26, 2012, to work as a service representative

  at Defendant’s Shreveport call center. Id. at ¶ 2. Plaintiff claims that she was promoted to the

  position of Recruiting Manager on August 2, 2016. Record Document 1, ¶ 7. It is uncontested that

  Plaintiff’s employment was terminated on February 15, 2017, but Plaintiff and Defendant differ on

  the reasons for her termination. Record Documents 43-4, ¶ 10 & 45-2, ¶ 10.

                                                   1
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 2 of 25 PageID #: 1267




          Plaintiff, an African-American woman, claims that she was terminated as a result of

  purposeful racial discrimination and in retaliation for her complaints regarding such discrimination.

  Record Document 1, ¶s 13 & 101. Plaintiff alleges that Defendant harbors a culture of racial

  discrimination, that black employees are treated poorly in comparison to white employees, that

  white employees are promoted more often and terminated less often than black employees, that she

  was the only non-white manager, and that all account managers were white males, even though

  Defendant’s Shreveport location is made up of approximately 95% black employees. Id. at ¶s 8–

  13.

          Plaintiff also claims that she was terminated in retaliation for opposing racial discrimination.

  Id. at ¶ 9. Plaintiff asserts that she complained about the hiring practices of a fellow employee

  named Joseph Zetty (“Zetty”). Id. at ¶ 33. Plaintiff states that on September 27, 2016, she

  complained to her direct supervisor, Ryan Collins (“Collins”), that Zetty falsified his interview

  notes for black applicants, refused to interview a black candidate because that candidate’s shirttail

  was out, and that she believed that Zetty did not hire at least 25 out of approximately 100 candidates

  he interviewed because the majority of those candidates were black. Id. at ¶s 33–38. Plaintiff asserts

  that on February 14, 2017, she again observed Zetty “falsifying his interview notes and unfairly

  disqualifying a candidate (a black female).” Id. at ¶ 78. Plaintiff states that she reported this incident

  to Collins, Michael Day (“Day”), a Human Resources Manager, and Jennifer Donaldson

  (“Donaldson”), another one of Plaintiff’s supervisors, but that no disciplinary action was taken. Id.

  at ¶ 79. Instead, Zetty filed a Human Resources complaint against Plaintiff. Id. at ¶ 80. Plaintiff was

  terminated the following day.1 Id. at ¶ 88.



  1
    It is unclear from the record precisely which of Defendant’s employees made the decision to
  terminate Plaintiff, but it appears to have been some combination of Donaldson, Day, and Collins.
  During Collins’s deposition, Plaintiff’s counsel stated that Defendant’s discovery responses listed
                                                      2
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 3 of 25 PageID #: 1268




         Plaintiff also states that she told Collins that Donaldson was subjecting her to close scrutiny

  and discriminatory treatment. Id. at ¶ 57. These incidents of “close scrutiny” include reprimanding

  Plaintiff for taking a lunch break that was thirty seconds too short [id. at ¶ 28], erroneously reporting

  that Plaintiff missed a deadline and trying to “damage Plaintiff’s reputation” by doing so [id. at ¶s

  30 & 32], “lurking” on a web conference call that she had no reason to be a part of [id. at ¶ 47],

  scrutinizing Plaintiff’s overtime hours [id. at ¶ 52], questioning Plaintiff’s decision to terminate an

  employee [id. at ¶s 60–61], mistakenly reprimanding Plaintiff for not copying her on an email and

  failing to apologize for this mistake [id. at ¶s 63–64], failing to send Plaintiff an “Excel tracker

  tool” that would have made Plaintiff’s job easier [id. at ¶s 76–77], and issuing Plaintiff a final

  written warning over thirty days after the complained-of incident occurred, even though it is not

  Defendant’s normal practice to wait so long to make disciplinary decisions. Id. at ¶s 70–75.

         In contrast to Plaintiff’s claims, Defendant contends that Plaintiff was terminated “because

  she exhibited a history of unprofessional behavior and failed to comply with company policy.”

  Record Document 43-2, p. 1. In its statement of uncontested material facts, Defendant identifies

  several incidents preceding Plaintiff’s termination. Defendant alleges that (1) on May 16, 2015,

  Plaintiff was demoted from her position of Training Manager Representative because of her

  “intimidation and unprofessionalism with her team members;” (2) on November 4, 2016, Plaintiff

  was disciplined for arguing with one of her team members in public; (3) on February 7, 2017,



  those three individuals, as well as Claudia Bradshaw (“Bradshaw”), Defendant’s Vice President of
  Human Resources, as participants in the meeting wherein it was determined that Plaintiff should be
  terminated. Record Document 43-23, p. 14. However, Bradshaw stated in her deposition that she
  did not participate in that decision. Record Document 43-14, p. 8. In his deposition, Collins stated
  that he did not remember specifically if there was a conference held to discuss Plaintiff’s
  termination but said that because Donaldson was Plaintiff’s supervisor at the time, she would have
  had to request the termination and get it approved by Human Resources. Record Document 43-23,
  p. 15. In Collins’s declaration, he states that Plaintiff’s termination was based on a decision made
  by Defendant’s managers, Day, and himself. Record Document 43-10, ¶ 14.
                                                     3
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 4 of 25 PageID #: 1269




  Plaintiff received a written warning for an incident that occurred on January 3, 2017, in which

  Plaintiff told her team members not to tell Donaldson of any questions or concerns they had about

  Plaintiff; and (4) on February 14, 2017, Plaintiff received a written warning after Zetty filed a

  complaint against Plaintiff for unprofessional behavior, stating that she scolded and berated him in

  public. Record Document 43-4, ¶s 4–9.

         In response, Plaintiff acknowledges that she was demoted in May of 2015, but she denies

  Defendant’s stated reason for her demotion and claims that her subsequent promotion to the position

  of Recruiting Manager nullifies this demotion. Record Document 45-2, ¶s 4–5. Plaintiff admits that

  she received a written warning on November 4, 2016, but she denies that she engaged in the conduct

  alleged and denies that the written warning was validly issued. Id. at ¶ 6. As to the incident on

  January 3, 2017, Plaintiff acknowledges that she was issued a final written warning but asserts that

  her conversation with Donaldson occurred on February 7, 2017, and that this conversation occurred

  only after Plaintiff complained about Zetty’s discriminatory hiring practices. Id. at ¶s 7–8. Plaintiff

  denies that the final written warning was validly issued. Id. Finally, Plaintiff states that she was

  unaware that Zetty filed a complaint against her on February 14, 2017, and she denies engaging in

  unprofessional behavior toward Zetty. Id. at ¶ 9.

         Defendant claims that, following Plaintiff’s termination, Bradshaw conducted a post-

  termination interview with Plaintiff on February 14, 2017, and that Bradshaw, Collins, Day, and

  Donaldson eventually upheld Plaintiff’s dismissal, finding “substantial evidence of adequate

  grounds for termination of [Plaintiff’s] employment.” Record Document 43-4, ¶s 11–12. Plaintiff

  responds that she was not notified of her termination until February 15, 2017, that she appealed her

  termination to Bradshaw, and her termination was upheld in March of 2017. Record Document 45-




                                                      4
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 5 of 25 PageID #: 1270




  2, ¶ 11. According to Plaintiff, Bradshaw “conducted only a cursory investigation” of her

  allegations and had no personal knowledge of the incidents that took place. Id. at ¶ 12.

         Plaintiff filed a charge of racial discrimination and retaliation with the Equal Employment

  Opportunity Commission (“EEOC”), and the EEOC issued Plaintiff a Right to Sue letter. Record

  Document 43-22, pp. 2 & 7. Plaintiff then filed the instant lawsuit. Record Document 1. According

  to Plaintiff, her termination represents Defendant’s “purposeful discrimination against [her] based

  upon her race and/or retaliation for her complaints regarding said purposeful discrimination,” in

  violation of Title VII, 42 U.S.C. §§ 2000e, et seq. Id. at 11. Plaintiff requests that the Court declare

  Defendant’s employment practices to be in violation of Title VII, find that Defendant is liable to

  her, and order Defendant to rehire her, or, in the alternative, award her front pay in an amount

  determined by a jury. Id. at 11–12. Plaintiff also requests back pay and any other benefits or

  seniority to which she may have been entitled, prejudgment interest, court costs, punitive damages,

  compensatory damages, and any other relief the Court finds equitable. Id.

                               SUMMARY JUDGMENT STANDARD

         Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if the

  movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

  judgment as a matter of law.” Summary judgment is appropriate when the pleadings, answers to

  interrogatories, admissions, depositions, and affidavits on file indicate that there is no genuine issue

  of material fact and that the moving party is entitled to judgment as a matter of law. Celotex Corp.

  v. Catrett, 477 U.S. 317, 322 (1986). When the burden at trial will rest on the non-moving party,

  the moving party need not produce evidence to negate the elements of the non-moving party’s case;

  rather, it need only point out the absence of supporting evidence. See id. at 322–23.




                                                     5
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 6 of 25 PageID #: 1271




         If the movant satisfies its initial burden of showing that there is no genuine dispute of

  material fact, the non-movant must demonstrate that there is, in fact, a genuine issue for trial by

  going “beyond the pleadings” and “designat[ing] specific facts” for support. Little v. Liquid Air

  Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Celotex, 477 U.S. at 325). “This burden is not

  satisfied with some metaphysical doubt as to the material facts,” by conclusory or unsubstantiated

  allegations, or by a mere “scintilla of evidence.” Id. (internal quotation marks and citations omitted).

  However, “[t]he evidence of the non-movant is to be believed, and all justifiable inferences are to

  be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1985) (citing Adickes

  v. S. H. Kress & Co., 398 U.S. 144, 158–59 (1970)). While not weighing the evidence or evaluating

  the credibility of witnesses, courts should grant summary judgment where the critical evidence in

  support of the non-movant is so “weak or tenuous” that it could not support a judgment in the non-

  movant’s favor. Armstrong v. City of Dall., 997 F.2d 62, 67 (5th Cir. 1993).

         Additionally, Local Rule 56.1 requires the movant to file a statement of material facts as to

  which it “contends there is no genuine issue to be tried.” The opposing party must then set forth a

  “short and concise statement of the material facts as to which there exists a genuine issue to be

  tried.” W.D. La. R. 56.2. All material facts set forth in the movant’s statement “will be deemed

  admitted, for purposes of the motion, unless controverted as required by this rule.” Id.

                                          LAW & ANALYSIS

         Plaintiff brings two claims under Title VII, that of racial discrimination and retaliation.

  Record Document 1, ¶ 101.2 The Court will analyze these claims separately.




  2
    On her EEOC Charge of Discrimination form, Plaintiff checked boxes indicating that she
  experienced discrimination based on race and sex and that she was retaliated against for
  complaining about such discrimination. Record Document 43-26, p. 3. However, Plaintiff did not
  assert sex discrimination in her complaint. See Record Document 1, ¶ 101. In her opposition,
                                                     6
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 7 of 25 PageID #: 1272




  I.     Race Discrimination Claim

         Title VII states that it shall be an “unlawful employment practice” for an employer “to fail

  or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual

  with respect to his compensation, terms, conditions, or privileges of employment, because of such

  individual’s race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1) (2012). Where,

  as in the instant case, a plaintiff offers only circumstantial evidence of discrimination, the three-

  step McDonnell Douglas framework applies. Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 219

  (5th Cir. 2001); see McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Under this

  framework, a plaintiff must assert a prima facie case of discrimination, which, if established, raises

  a presumption of discrimination. Wallace, 271 F.3d at 219. “The employer must then produce a

  legitimate nondiscriminatory reason for the adverse employment decision.” Id. Once the employer

  produces such a reason, the presumption of discrimination dissipates, and the plaintiff must prove

  that the employer’s given reason for the termination was pretextual and that she was discriminated

  against because of her protected status. Id. at 219–20.

         A.      Plaintiff’s Prima Facie Case

         A prima facie case of race discrimination requires a showing that the plaintiff (1) is a

  member of a protected group; (2) was qualified for the position at issue; (3) was discharged or

  suffered some adverse employment action by the employer; and (4) was replaced by someone

  outside her protected group or was treated less favorably than other similarly situated employees

  outside the protected group. McCoy v. City of Shreveport, 492 F.3d 551, 556 (5th Cir. 2007). In this

  case, it is undisputed that Plaintiff meets the first three elements of a prima facie case because she




  Plaintiff admits that she does not have a claim for gender discrimination. Record Document 45-1,
  p. 8 n.3.
                                                    7
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 8 of 25 PageID #: 1273




  is a member of a protected class, was qualified for her position, and was fired. Plaintiff claims that

  she meets the fourth element because (1) she was treated less favorably than Timothy Carbine

  (“Carbine”) and Richard Dasilva (“Dasilva”), her similarly situated white co-workers, and (2) she

  was replaced by Tiffany Le (“Le”), who is white. Record Document 45-1, p. 8.

                 1.      Similarly situated employees

         “Employees are similarly situated when they ‘held the same job or responsibilities, shared

  the same supervisor or had their employment status determined by the same person, and have

  essentially comparable violation histories.’” Garcia v. Prof’l Contract Servs., Inc., 938 F.3d 236,

  244 (5th Cir. 2019) (quoting Lee v. Ks. City So. Rwy. Co., 574 F.3d 253, 259–60 (5th Cir. 2009)).

  Importantly, the conduct the employer uses to justify the termination must be “nearly identical” to

  that of the comparable employee who allegedly received a dissimilar employment decision. Id.

  Here, Defendant states that it terminated Plaintiff for multiple instances of allegedly unprofessional

  behavior. Record Document 43-4, ¶s 6–9. Plaintiff attempts to show similarity by complaining that

  Carbine was not disciplined for yelling at two of Plaintiff’s staff members and that Dasilva was not

  disciplined for yelling at Plaintiff. Record Documents 1, ¶s 48–49 & 46, ¶s 57–60. However,

  Plaintiff does not allege that Carbine or Dasilva engaged in more than one instance of discipline-

  worthy behavior whereas Plaintiff allegedly argued with, berated, or reprimanded other employees

  in public on three separate occasions. See Record Document 43-4, ¶s 6–9. Two of these alleged

  incidents involved Plaintiff disciplining her subordinates in public. Id. at ¶s 6 & 8. On one such

  occasion, Plaintiff allegedly told her subordinates not to inform Donaldson of any questions or

  concerns they had with Plaintiff. Id. at ¶ 8. The conduct Plaintiff alleges that Carbine and Dasilva

  engaged in was less severe and occurred less frequently than the conduct Defendant alleges against

  Plaintiff. Therefore, Plaintiff has not demonstrated that she was treated less favorably than a



                                                    8
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 9 of 25 PageID #: 1274




  similarly situated white co-worker because she was not terminated for conduct that was “nearly

  identical” to that of Carbine or Dasilva. Garcia, 938 F.3d at 244.

                 2.      Replacement by Tiffany Le

         Plaintiff may also establish the fourth element of a prima facie case of discrimination by

  demonstrating that she was replaced by someone outside of her protected group. In her opposition

  to summary judgment, Plaintiff asserts that she was replaced by Le. Record Document 45-1, p. 8.

  In Plaintiff’s declaration, she states that “Ms. Le, a white female, replaced me in my position.”

  Record Document 46, ¶ 74. In reply, Defendant provides evidence showing that Le identifies as

  Native American. Record Document 51-1. Defendant also points the Court to Plaintiff’s deposition

  in which she states that she does not know Le’s ethnicity or nationality. Record Document 51, p. 6

  n.7 (citing Record Document 43-25, p. 21). The Court acknowledges that this deposition testimony

  is inconsistent with Plaintiff’s declaration that Le is white but finds that this inconsistency does not

  prevent the Court from considering the declaration.

         In determining when an affidavit or declaration can overcome summary judgment, the Fifth

  Circuit “does not allow a party to defeat a motion for summary judgment using an affidavit that

  impeaches, without explanation, sworn testimony.” Moffett v. Miss. Dept. of Mental Health, 507 F.

  App’x 427, 434 (5th Cir. 2013) (per curiam) (quoting S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d

  489, 495 (5th Cir. 1996)). However, Plaintiff’s declaration that Le is white does not directly

  impeach her previous testimony that she was unaware of Le’s ethnicity or nationality. It is plausible

  that Plaintiff learned that Le was white after her deposition. The Court declines to impose the harsh

  measure of striking Plaintiff’s declaration on this issue without direct contradiction or

  impeachment. Based on Plaintiff’s declaration stating that Le is white, the Court finds that a genuine

  issue of material fact exists as to whether Plaintiff was replaced by someone outside of her protected



                                                     9
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 10 of 25 PageID #: 1275




   group. As a result, Plaintiff has established a prima facie case of discrimination. The Court will

   now turn to the next step in the McDonnell Douglas framework.

          B.      Legitimate, Nondiscriminatory Reason for Termination

          Now that Plaintiff has established a prima facie case of discrimination, the Court must

   determine whether Defendant has produced a legitimate, nondiscriminatory reason for the adverse

   employment decision. Wallace, 271 F.3d at 219. Defendant asserts that complaints made against

   Plaintiff by her fellow employees, her violation of company rules, and her unprofessional actions

   constituted a legitimate, nondiscriminatory reason for her termination. Record Document 43-2, p.

   5. Defendant provides evidence in support of this point, including a copy of the final warning issued

   to Plaintiff on February 7, 2017, regarding “professionalism, leadership, and confidentiality,” and

   a form showing that Plaintiff was terminated on February 15, 2017, for “Violation of Company

   Policy—Unprofessional Conduct.” Record Document 43-20, pp. 2–4. Thus, the Court finds that

   Defendant has met its burden of production at the summary judgment stage.

          C.      Pretext

          At this step of the Title VII discrimination analysis, Plaintiff must prove that Defendant’s

   given reason for her termination was pretextual and that she was discriminated against because of

   her race. Wallace, 271 F.3d at 219–20. Because discrimination is sometimes difficult to prove by

   direct evidence, “the strength of the circumstantial evidence supporting the plaintiff's prima facie

   case and showing the defendant's proffered reason is false may be enough to create an inference of

   discrimination.” Crawford v. Formosa Plastics Corp., La., 234 F.3d 899, 902 (5th Cir. 2000) (citing

   Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148–49 (2000) and LaPierre v. Benson

   Nissan, Inc., 86 F.3d 444, 449 (5th Cir. 1996)). However, Plaintiff must offer specific evidence

   refuting the factual allegations underlying Defendant’s proffered reason for her termination. Turner



                                                    10
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 11 of 25 PageID #: 1276




   v. Baylor Richardson Med. Ctr., 476 F.3d 337, 346 (5th Cir. 2007). Conclusory statements are not

   competent evidence to defeat summary judgment at the pretext stage. Id. at 345.

          Plaintiff argues that she can demonstrate pretext by showing that genuine issues of fact exist

   as to Defendant’s proffered reason for her termination and that “rejection of [Defendant’s] proffered

   reasons will permit the trier of fact to infer the ultimate fact of intentional discrimination.” Record

   Document 45-1, pp. 21–22. Plaintiff asserts that the three disciplinary incidents which Defendant

   cites as the reason for her termination can be proven false because (1) Day and Bradshaw, as well

   as Collins, who issued her a warning in connection with the incident on October 28, 2016, and

   Donaldson, who issued her a final written warning in connection with the incident on January 3,

   2017, did not observe those incidents personally and therefore did not know whether the allegations

   against Plaintiff were true or not and (2) Plaintiff denies that she ever yelled or acted

   unprofessionally in connection with these incidents. Id. at 23.

          Plaintiff’s attempt to demonstrate that Defendant’s proffered reason is untrue by contesting

   the facts underlying her disciplinary incidents falls short. First, Plaintiff’s assertions that

   Defendant’s managers did not have personal knowledge of her disciplinary incidents do not amount

   to evidence showing that they did not occur. Even if Plaintiff did produce such evidence, the Fifth

   Circuit has stated that “[t]he existence of competing evidence about the objective correctness of a

   fact underlying a defendant’s proffered explanation does not in itself make reasonable an inference

   that the defendant was not truly motivated by its proffered justification.” Little v. Republic Refining

   Co., Ltd., 924 F.3d 93, 97 (5th Cir. 1991). Similarly, “[m]anagement does not have to make proper

   decisions, only non-discriminatory ones.” Bryant v. Compass Grp. USA Inc., 413 F.3d 471, 478

   (5th Cir. 2005). Thus, Plaintiff’s general denials that she acted unprofessionally and her assertions




                                                     11
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 12 of 25 PageID #: 1277




   that Defendant’s managers did not have personal knowledge of her behavior are not enough to

   demonstrate pretext.3

          Overall, the Court rejects Plaintiff’s argument on the subject of pretext. Plaintiff asserts that

   “[a]ll that is needed for a plaintiff to avoid summary judgment is to point to some evidence, from

   which the finder of fact could reasonably conclude that the defendant’s proffered reasons were

   inaccurate.” Record Document 45-1, p. 27 (internal quotation marks omitted). The Court finds this

   statement to be an incorrect summation of the law on this topic. In St. Mary’s Honor Center. v.

   Hicks, the Supreme Court rejected the dissent’s position that a plaintiff should win his case if he

   can prove that the defendant’s nondiscriminatory reason for termination is false. 509 U.S. 502, 516

   (1993). The Court explained that “a reason cannot be proved to be a pretext for discrimination

   unless it is shown both that the reason was false, and that discrimination was the real reason” for

   the termination. Id. at 516–17 (emphasis in original) (internal quotes omitted). Stated another way,

   “[i]t is not enough . . . to dis believe the employer; the factfinder must believe the plaintiff’s

   explanation of intentional discrimination.” Id. at 519 (emphasis in original). In Reeves v. Sanderson

   Plumbing Products, Inc., the Court explained that, although a trier of fact may infer that

   discrimination occurred if an employer’s explanation is shown to be false, such a finding is not

   required. 530 U.S. 133, 147 (2000). The Court stated that there would inevitably be circumstances

   where “although the plaintiff has established a prima facie case and set forth sufficient evidence to

   reject defendant’s explanation, no rational factfinder could conclude that the action was



   3
     Plaintiff briefly argues that the fact that her termination was based on subjective reasons “weigh[s]
   toward rejection of the proffered reason.” Record Document 45-1, p. 25. The Court disagrees.
   Defendant’s stated reasons for Plaintiff’s termination may be subjective, but the subjectivity of
   those reasons still does not establish discrimination and is not equivalent to a showing that those
   reasons were false. Furthermore, none of the cases cited by Plaintiff in support of this argument
   show that a plaintiff can survive summary judgment at the pretext stage by showing only that her
   termination was based on subjective factors. See id. at 26.
                                                     12
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 13 of 25 PageID #: 1278




   discriminatory.” Id. at 148. After reviewing the record for evidence that supports Plaintiff’s claim

   of racial discrimination, the Court concludes that this is such a case.

          Although Plaintiff has established a prima facie case of discrimination, she has failed to

   show that Defendant’s proffered reason was false. Even if she could show falsity, a reasonable jury

   adopting Plaintiff’s version of the facts would have no basis upon which to conclude that Plaintiff

   was the victim of discrimination. In fact, the record reveals that only two of the exhibits Plaintiff

   has submitted directly reference racial discrimination: her declaration and an email she sent

   following her termination.4 The email was sent on February 16, 2017, to Defendant’s “We Care”

   account, and in it, Plaintiff states that she is “writing to report retaliation, discrimination and

   wrongful termination.” Record Document 45-16, p. 1. She goes on to say that “[t]here is a practice

   of discrimination at the Shreveport Office” but does not assert that her own termination was

   discriminatory. Id. at 3. Instead, the email asserts that Plaintiff was wrongfully terminated in

   retaliation for her complaint about Zetty’s discriminatory hiring practices. Id. Although relevant to

   her retaliation claim, this email fails to demonstrate that Defendant’s given reason for Plaintiff’s

   termination is a pretext for discrimination. Wallace, 271 F.3d at 219–20.

          Unlike the email, Plaintiff’s declaration does explicitly allege that she was subjected to

   racial discrimination by Donaldson. Plaintiff states that she was intimidated by Donaldson and



   4
     Several of Plaintiff’s exhibits were submitted via audio recording on a USB drive. Record
   Documents 45-8; 45-10; 45-12; & 45-15. The Court has reviewed the recordings where the relevant
   portions were highlighted by Plaintiff but has not reviewed the recordings that Plaintiff has
   referenced in their entirety. For example, Plaintiff cites to Record Document 45-10, labeled as
   Exhibit G, in support of her contention that she consistently complained of discrimination. Record
   Document 45-1, p. 11. This exhibit is a recording that is two hours and twenty-five minutes long.
   Even though evidence in support of the Plaintiff’s argument may technically exist somewhere in
   this recording, it is incumbent upon the Plaintiff to identify that evidence with particularity. The
   Court does not have a duty to sift through the record in search of evidence to support a party's
   position. Malacara v. Garber, 353 F.3d 393, 405 (5th Cir. 2003); de la O v. Hous. Auth. of El Paso,
   417 F.3d 495, 501 (5th Cir. 2005).
                                                     13
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 14 of 25 PageID #: 1279




   believed that Donaldson was treating her differently because of her race. Record Document 46, ¶s

   28 & 32. However, Plaintiff’s declaration is totally void of facts describing how Donaldson’s

   treatment of Plaintiff differed from Donaldson’s treatment of any other employee. Without

   information about how Donaldson treated other employees, the Court cannot conclude that Plaintiff

   was treated differently. Plaintiff’s conclusory statement that she believed she was being treated

   differently because of her race, without more, cannot establish a genuine issue of fact on this point.

   Turner, 476 F.3d at 345.

          In addition to the evidence in the record, the Court will also examine the allegations

   contained in Plaintiff’s complaint and declaration. The Court finds that these documents describe

   several incidents and/or interactions that are not unusual in the workplace, especially between a

   supervisor and an employee. Plaintiff accuses Donaldson of erroneously reporting that the

   Shreveport office missed a deadline under Plaintiff’s supervision, observing Plaintiff’s call with a

   client without announcing herself, questioning Plaintiff’s termination of an employee, scrutinizing

   Plaintiff’s overtime hours, telling Plaintiff that she was the only employee Donaldson could not

   figure out, and failing to send Plaintiff an “Excel tracker tool” that would have made Plaintiff’s job

   easier. Record Documents 1, ¶s 30, 45–47, 52, 60–61, 76–77 & 46, ¶ 28. Plaintiff also complains

   of a few incidents in which Donaldson’s behavior could possibly be construed as rude, including

   Donaldson’s failure to apologize to Plaintiff for mistakenly criticizing her, failing to give Plaintiff

   praise or feedback on a PowerPoint presentation highlighting Plaintiff’s accomplishments as a

   Recruiting Manager, and asking Plaintiff if Defendant had “the right person in place” while

   reviewing Plaintiff’s overtime hours. Record Documents 1, ¶s 52, 54–55 & 46, ¶ 33. Even so, the

   fact that some of Plaintiff’s interactions with Donaldson were unpleasant, none of these events

   provides a basis for concluding that Donaldson was discriminating against Plaintiff.



                                                     14
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 15 of 25 PageID #: 1280




          In another instance, Plaintiff complains that Donaldson was “very harsh and aggressive”

   while reprimanding her for taking a lunch break that was thirty seconds too short. Record Document

   46, ¶ 30. Plaintiff states that because Donaldson was not her direct supervisor, Donaldson would

   have had to deliberately go into her file to see this discrepancy. Id. at ¶ 31. However, Plaintiff does

   not allege that viewing the timeclock of an employee under her supervision was outside the norm

   for Donaldson as a manager. Moreover, Plaintiff herself states that this conversation with

   Donaldson was not a disciplinary action and does not allege that it caused her any harm. Id.

   Although being reprimanded for a thirty-second discrepancy may seem harsh, Plaintiff’s

   subsequent messages with Collins show that clocking in early resulted in Plaintiff being paid for

   her lunch break. Record Document 45-6, p. 1. Collins stated that it was impossible to adjust or fix

   that type of discrepancy, so “[w]hen that happens we have to coach it.”5 Id. This statement indicates

   that, by addressing the timeclock issue, Donaldson was fulfilling her role as Plaintiff’s supervisor

   rather than unfairly scrutinizing her. Id.

          Although her interactions with Donaldson frustrated Plaintiff, she has not shown how these

   interactions constitute discrimination. Especially lacking are facts showing how Donaldson treated

   other employees under her supervision from which the Court could infer that Plaintiff was treated

   differently. To the extent that Donaldson was, in Plaintiff’s view, unnecessarily harsh in executing

   her managerial duties, the Supreme Court has stated that Title VII does not set forth “a general

   civility code for the American workplace.” Burlington v. N. and Santa Fe Ry. Co. v. White, 548

   U.S. 53, 68 (2006) (quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998));




   5
     “Coaching” appears to be the term used by Defendant to refer to these types of corrective
   conversations between supervisors and employees. Record Document 46, ¶ 30. According to
   Plaintiff’s declaration, a coaching is not always a disciplinary action. Id.
                                                     15
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 16 of 25 PageID #: 1281




   see also Melvin v. Barr Roofing Co., 806 F. App’x 301, 305 (5th Cir. 2020) (per curiam) (“Niceties

   of employment etiquette are not actionable.”).

          The Court finds that Plaintiff has failed to meet her burden at the pretext stage. To survive

   summary judgment, Plaintiff must produce sufficient evidence for a reasonable jury to find either

   that a discriminatory reason more likely motivated Defendant’s decision to terminate Plaintiff or

   that Defendant’s explanation for her termination is unworthy of credence. Taylor v. Seton

   Brackenridge Hosp., 349 F. App’x 874, 878 (5th Cir. 2009) (per curiam) (citing Reeves, 530 U.S.

   at 143). Here, Plaintiff has produced no evidence of racial discrimination. Plaintiff’s circumstantial

   evidence detailing her interactions with Donaldson and her unsupported assertion that Donaldson

   treated her differently because of her race do nothing to show that Defendant’s proffered reason for

   Plaintiff’s termination is merely a pretext for discrimination. “Indeed, a subjective belief of

   discrimination, however genuine, [may not] be the basis of judicial relief.” Lawrence v. Univ. of

   Tex. Med. Branch at Galveston, 163 F.3d 309, 313 (5th Cir. 1999) (internal quotation marks

   omitted). Because a subjective belief of racial discrimination is all that Plaintiff has been able to

   establish in this case, Defendant’s Motion for Summary Judgment [Record Document 43] is hereby

   GRANTED as to Plaintiff’s Title VII discrimination claim. This claim is hereby DISMISSED

   WITH PREJUDICE.

   II.    Retaliation Claim

          Title VII prohibits an employer from taking action against an employee for, among other

   things, “oppos[ing] any practice made an unlawful employment practice by this subchapter.” 42

   U.S.C. § 2000e-3(a). “A retaliation claim that is premised on a pretextual rationale for dismissal is

   analyzed under the McDonnell Douglas framework.” Royal v. CCC & R Tres Arboles, L.L.C., 736

   F.3d 396, 400 (5th Cir. 2013); see McDonnell Douglas, 411 U.S. at 802. A prima facie retaliation



                                                    16
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 17 of 25 PageID #: 1282




   claim requires a plaintiff to establish that (1) she engaged in an activity protected by Title VII; (2)

   she suffered an adverse employment action; and (3) a causal link exists between her protected

   activity and the adverse employment action. Royal, 736 F.3d at 400 (quoting Turner, 476 F.3d at

   348). If the plaintiff can establish a prima facie case, the burden shifts to the defendant to provide

   a “legitimate non-retaliatory reason for the employment action.” Id. The burden then shifts back to

   the plaintiff to “establish that the employer’s stated reason is actually a pretext for unlawful

   retaliation.” Id. At the pretext stage, the plaintiff must demonstrate “but-for causation.” Garcia, 938

   F.3d at 243–44.

           A.     Prima Facie Case

          Because she was terminated, it is clear that Plaintiff suffered an adverse employment action;

   this satisfies the second element of a prima facie case of retaliation. The Court will evaluate her

   claims regarding the first element, protected activity, and third element, causal connection.

                  1.      Protected Activity

          An employee has engaged in protected activity when she has “(1) opposed any practice

   made an unlawful employment practice by Title VII [opposition clause] or (2) made a charge,

   testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under

   Title VII [participation clause].” Riley v. Napolitano, 537 F. App’x 391, 392 (5th Cir. 2013) (per

   curiam) (quoting Douglas v. DynMcDermott Petroleum Operations Co., 144 F.3d 364, 372 (5th

   Cir. 1998)) (internal quotation marks omitted). Plaintiff does not allege that she participated in any

   formal Title VII proceedings before her termination. Therefore, any protected activity she engaged

   in must fall under the opposition clause of Title VII. See 42 U.S.C. § 2000e-3(a). The Supreme

   Court has held that because Title VII leaves the word “oppose” undefined, it should be given its

   ordinary meaning: “[t]o resist or antagonize . . . ; to contend against; to confront; resist; withstand.”



                                                      17
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 18 of 25 PageID #: 1283




   Crawford v. Metro. Gov’t of Nashville and Davidson Cty., Tenn., 555 U.S. 271, 276 (2009) (quoting

   Webster’s New International Dictionary 1710 (2d ed. 1957)).

          Plaintiff asserts that she engaged in protected activity by (1) complaining to Collins on

   September 23, 2016, that she believed Donaldson was discriminating against her because of her

   race; (2) making another verbal complaint to Collins on December 19, 2016, alleging racial

   discrimination by Donaldson; (3) making numerous verbal complaints to Day regarding

   Donaldson’s discrimination; (4) making a complaint to Le, the employee who replaced Plaintiff, of

   racial discrimination by Donaldson; and (5) complaining to Collins, Day, and Donaldson regarding

   Zetty’s discriminatory hiring practices on numerous occasions. Record Document 45-1, pp. 10–11.

   Furthermore, Plaintiff stated in her email to Defendant dated February 16, 2017, that she was

   writing “to report retaliation, discrimination, and wrongful termination.” Record Document 45-16,

   p. 1. This email was sent after Plaintiff had been terminated but before Defendant upheld her

   termination following Bradshaw’s investigation. Document 46, ¶s 77–79.

          Defendant contends that Plaintiff did not mention racial discrimination in any of her

   messages or telephone calls with any of Defendant’s managers and that Plaintiff “created a story of

   racial discrimination” after her termination. Record Document 43-2, p. 8. However, Defendant

   contradicts itself on this point by stating that “the mere fact that [Plaintiff] was terminated during

   the course of her claims of discrimination does not give rise to a causal link.” Id. at 9. In any event,

   the evidence of the non-movant is to be believed, and all justifiable inferences are to be drawn in

   her favor at the summary judgment stage. Anderson, 477 U.S. at 255. Thus, the Court finds that

   Plaintiff’s declaration stating that she made several complaints of discrimination and her February

   16 email reporting retaliation, discrimination, and wrongful termination are sufficient to establish

   that she engaged in activity protected by Title VII.



                                                     18
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 19 of 25 PageID #: 1284




                   2.      Causal Link

           It is well established that a plaintiff may show a causal link between her protected activity

   and an adverse employment action by showing close timing between the two. Feist v. La., Dep’t.

   of Justice, Office of the Att’y Gen., 730 F.3d 450, 454 (5th Cir. 2013). In this case, Plaintiff alleges

   that she complained of racial discrimination on multiple occasions over a period of several months.

   Record Document 45-1, pp. 10–11. Plaintiff states that on February 14, 2017, she observed Zetty

   violating Defendant’s hiring procedures and falsifying notes after interviewing a black female

   candidate. Record Document 46, ¶s 61–72. According to Plaintiff, she immediately reported this

   conduct, which she asserts was illegal and racially discriminatory, to Collins and Donaldson. Id. at

   ¶ 72. Plaintiff also claims that she met with Day and made a formal complaint of racial

   discrimination and retaliation against Donaldson and reiterated her opposition to Zetty’s hiring

   practices on February 14, 2017. Id. at ¶ 74. Plaintiff was terminated the next day, allegedly because

   Zetty lodged a complaint against her. Id. at ¶ 75. Clearly, an adverse employment action that

   occurred the day after Plaintiff engaged in protected activity is sufficient temporal proximity to

   demonstrate a causal link. Feist, 730 F.3d at 454. Accordingly, Plaintiff has established a prima

   facie case of retaliation.

           B.      Legitimate, Non-Retaliatory Reason for Termination

           Now that Plaintiff has met her burden at the prima facie stage, the burden shifts to Defendant

   to provide a “legitimate non-retaliatory reason for the employment action.” Royal, 736 F.3d at 400.

   Defendant asserts that Plaintiff was terminated because she violated its policies regarding

   professionalism. Record Document 43-2, p. 5. Defendant’s evidence on the point includes a copy

   of the “Final Written Warning” issued to Plaintiff on February 7, 2017, regarding “professionalism,

   leadership, and confidentiality,” and a form showing that Plaintiff was terminated on February 15,



                                                     19
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 20 of 25 PageID #: 1285




   2017, for “Violation of Company Policy—Unprofessional Conduct.” Record Document 43-20, pp.

   2–4. Thus, the Court finds that Defendant has produced a legitimate, non-retaliatory reason for

   Plaintiff’s termination.

          C.        Pretext

          Now that Defendant has met its burden of producing a non-retaliatory reason for Plaintiff’s

   termination, the burden shifts back to Plaintiff to demonstrate that the given reason is a pretext for

   retaliation. Royal, 736 F.3d at 400. At this stage, a plaintiff must demonstrate but-for causation,

   which requires “proof that the unlawful retaliation would not have occurred in the absence of the

   alleged wrongful action or actions of the employer.” Univ. of Texas Sw. Med. Ctr. v. Nassar, 570

   U.S. 338, 360 (2013). “[T]emporal proximity alone is insufficient to prove but for causation,”

   Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 808 (5th Cir. 2007), but “[t]he combination

   of suspicious timing with other significant evidence of pretext can be sufficient to survive summary

   judgment.” Garcia, 938 F.3d at 244 (quoting Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398,

   409 (5th Cir. 1999)). Among this other evidence may be evidence of disparate treatment or evidence

   “that the employer’s proffered explanation is false or unworthy of credence.” Harville v. City of

   Houston, Miss., 945 F.3d 870, 879 (5th Cir. 2019) (quoting Moss v. BMC Software, Inc., 610 F.3d

   917, 922 (5th Cir. 2010)).

          As discussed previously, the timing between Plaintiff’s alleged protected activity and her

   termination was certainly suspicious. Thus, Plaintiff may survive summary judgment if she can

   produce other significant evidence of pretext. In Shackelford v. Deloitte & Touche, LLP, the

   plaintiff, a black female, presented enough evidence of pretext, in addition to temporal proximity,

   to create a genuine issue of material fact as to whether the defendant fired her in retaliation for

   activities protected by Title VII. 190 F.3d at 401 & 409. Plaintiff’s evidence included (1) temporal



                                                    20
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 21 of 25 PageID #: 1286




   proximity between plaintiff’s protected activity and termination; (2) plaintiff’s dispute of the events

   leading up to her termination; (3) plaintiff’s allegation that the defendant’s employees warned her

   not to engage in the protected conduct; and (4) plaintiff’s claim that she and a white co-worker

   complained about each other to their supervisors, but only plaintiff received poor reviews for

   interpersonal skills. Id. The court concluded that the evidence created an issue of material fact

   because a reasonable jury could choose to believe plaintiff’s account of the events leading up to her

   termination, which would cast doubt on the defendant’s proffered reason for the plaintiff’s

   termination. Id.

            The Fifth Circuit followed this reasoning in Melvin v. Barr Roofing Company, 806 F. App’x

   at 301, when it reversed the district court’s grant of summary judgment as to the plaintiff’s

   retaliation claim. The plaintiff, a black man, was terminated for failing to take a drug test five days

   after reporting race-based harassment to his supervisor. Id. at 303. In particular, the plaintiff alleged

   that his co-worker, a self-identified white supremacist, physically threatened him. Id. at 304. The

   plaintiff alleged that after he reported this incident, his supervisor twice told the plaintiff that he did

   not like “snitches” and that the plaintiff would no longer be working under his supervision. Id. The

   court acknowledged that temporal proximity alone cannot establish but-for causation, but held that

   “the quick timing here, coupled with [the supervisor’s] comments, if believed by a jury, would

   support a finding” that the supervisor influenced defendant’s decision to terminate the plaintiff. Id.

   at 307. Thus, temporal proximity, along with a plaintiff’s specific factual allegations disputing the

   events surrounding his termination, can be sufficient to withstand summary judgment at the pretext

   stage.

            Like the plaintiff in Shackelford, Plaintiff disputes the facts leading up to her termination.

   Plaintiff contradicts every instance of unprofessionalism or bad behavior alleged by Defendant.



                                                       21
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 22 of 25 PageID #: 1287




   According to Plaintiff, the incident on October 28, 2016, arose after her subordinate employee

   Christiann Martelly (“Martelly”) refused to complete an assigned task. Record Document 46, ¶ 43.

   Plaintiff claims that during this incident, Martelly became loud and insubordinate, whereas Plaintiff

   remained calm and professional and issued Martelly a warning for her insubordination. Id. at ¶s 43–

   46. Plaintiff states that the incident on January 3, 2017, involved a complaint from Cutrese Davis

   (“Davis”), another one of her subordinates, about a conversation Plaintiff had with her about invalid

   attendance points. Id. at ¶s 50–52. Plaintiff denies Defendant’s assertion that she publicly

   disciplined Davis or instructed Davis not to address any concerns regarding Plaintiff to Plaintiff’s

   supervisors. Id. at ¶s 52 & 54. Finally, Plaintiff asserts that she remained professional during her

   entire conversation with Zetty on February 14, 2017, wherein she sought to correct his interview

   practices to comply with Defendant’s policies. Id. at ¶s 70–71. As such, Plaintiff disputes

   Defendant’s version of the events that led to her termination.

          In addition to the close temporal proximity in this case, along with Plaintiff’s contradictory

   version of events, the Court observes that all of the evidence Defendant puts forth in support of its

   version of events comes from members of its management. Defendant submits the deposition and

   affidavit of Collins, Plaintiff’s direct supervisor for the majority of her employment; the declaration

   of Day, Defendant’s Human Resources Manager for its Shreveport location; and the declaration

   and deposition of Bradshaw, Defendant’s Vice President of Human Resources. See Record

   Documents 43-7; 43-10; 43-14; 43-21; & 43-23. Day, Collins, and Bradshaw all assert that they

   knew of multiple complaints against Plaintiff from fellow employees about her behavior. Record

   Documents 43-7, ¶ 8; 43-10, ¶ 11; & 43-21, ¶ 6. However, these complaints do not appear in the

   record. The record also does not contain statements from individuals who witnessed Plaintiff’s

   behavior. Although Day, Collins, and Bradshaw certainly have personal knowledge of the fact that



                                                     22
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 23 of 25 PageID #: 1288




   they received complaints against Plaintiff, they do not claim to have personal knowledge of the

   interactions that prompted these complaints. Furthermore, Defendant’s documentation regarding

   Plaintiff’s disciplinary record is wholly made up of narrative statements by Collins and Donaldson

   wherein they report that other employees made complaints about Plaintiff with regard to the

   incident on October 28, 2016, and the incident on January 3, 2017. Record Document 43-13.6

   Notably, Defendant submits no documentation or narrative statements regarding Plaintiff’s

   interaction with Zetty on February 14, 2017, which it claims led to her termination.

              After reviewing the evidence submitted by both parties, the Court finds that there are

   genuine disputes of material fact that remain outstanding as to whether Plaintiff was fired in

   retaliation for activity protected by Title VII rather than for unprofessional behavior. When all

   justifiable inferences are drawn in Plaintiff’s favor, as they must be on a motion for summary

   judgment, the evidence submitted by both parties boils down to Plaintiff’s version of events versus

   Defendant’s version of events. Anderson, 477 U.S. at 255. Such a contest of credibility is

   “necessarily resolved in favor” of the non-movant at the summary judgment stage. Danzer v.

   Norden Sys., Inc., 151 F.3d 50, 57 (2d Cir. 1998). Therefore, Defendant’s motion for summary

   judgment [Record Document 43] is hereby DENIED as to Plaintiff’s retaliation claim.

       III.   Defendant’s Reply Memorandum

              Defendant spends most of its reply brief arguing that the Court should strike various pieces

       of evidence submitted by Plaintiff. Record Document 51, p. 1. Defendant argues that the Court

       should strike portions of Plaintiff’s declaration because they contradict her prior deposition

       testimony. Id. The Court agrees with Defendant that a plaintiff’s declaration may not contradict her



   6
     Defendant has submitted, without explanation, four other documents containing the exact same
   statements from either Collins, Donaldson, or both. See Record Documents 43-16; 43-17; 43-18; &
   43-20.
                                                      23
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 24 of 25 PageID #: 1289




   previous deposition testimony without explanation. See Moffett, 507 F. App’x at 434. However,

   aside from the contradiction as to whether Le is white, addressed above, Defendant has failed to

   identify any specific contradictions between Plaintiff’s deposition testimony and her declaration.

   Therefore, Defendant’s argument on this point is of no moment.

          Defendant argues that portions of Plaintiff’s declaration should be stricken because they

   “are speculative, without factual basis, not based on personal knowledge, unsubstantiated,

   conclusory or based on hearsay.” Record Document 51, p. 1. Indeed, there are three requirements

   for an affidavit or declaration that is used to support or oppose a motion for summary judgment:

   (1) it must be made on personal knowledge; (2) it must set out facts that would be admissible in

   evidence; and (3) it must show that the affiant or declarant is competent to testify on the matters

   stated. Fed. R. Civ. P. 56(c)(4). Although the Court agrees with Defendant that some portions of

   Plaintiff’s declaration are not based on personal knowledge, are conclusory, or contain hearsay, the

   paragraphs on which the Court relied to reach its decision meet all of Rule 56(c)(4)’s requirements.

   Thus, the Court declines Defendant’s request to strike portions of Plaintiff’s declaration because

   all of the paragraphs in the declaration either (1) comply with Rule 56(c)(4) or (2) were not relied

   upon by the Court in reaching its decision. Likewise, the Court also declines Defendant’s request

   to strike Plaintiff’s Exhibits A through E, G, I, and K because the Court did not consider these

   exhibits in reaching its holding as to Plaintiff’s retaliation claim. Therefore, Defendant’s arguments

   that these exhibits are inadmissible are moot as to the instant motion.

                                             CONCLUSION

          Based on the foregoing, Defendant’s motion for summary judgment [Record Document 43]

   is hereby GRANTED IN PART and DENIED IN PART. The motion is GRANTED as to




                                                   24
Case 5:18-cv-00799-EEF-MLH Document 56 Filed 10/23/20 Page 25 of 25 PageID #: 1290




   Plaintiff’s racial discrimination claim, and this claim is hereby DISMISSED WITH

   PREJUDICE. The motion is DENIED as to Plaintiff’s retaliation claim.

         THUS DONE AND SIGNED this 23rd day of October, 2020.




                                          ELIZABETH ERNY FOOTE
                                          UNITED STATES DISTRICT JUDGE




                                              25
